Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/2022 has been considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 lacks an article at the beginning of the claim. An appropriate correction would be “A vehicle…”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “and possibly” in line 2 of the claim, which renders the claim indefinite as it is unclear if the limitations following the recitation are required by the claim.
Regarding claim 13, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 8-9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt (USPN 3,800,913) in view of Wang (USPN 9,409,477).
Schmitt discloses a powertrain assembly comprising: a gearbox (see Figure) comprising a gearbox housing (See Figure, housing shown surrounding spaces 11-13) receiving gears therein, including at least one input gearwheel (not shown, a necessary component of a transmission), and an output gearwheel (not shown, a necessary component of a transmission), an axle comprising: an axle housing (portion of housing shown in Figure around 11), movable parts inside axle housing, comprising a shaft for a wheel (not shown, but a necessary component of a differential), said shaft receiving power from the output gear wheel, a lubricating system comprising an axle lubricating device comprising an axle oil sump (11/12) disposed inside the axle housing and a gearbox lubricating device comprising a gearbox oil sump (13) inside the gearbox housing, wherein said gearbox lubricating device is a dry sump lubricating system, comprising: an oil storage area (12) which is separate from said gearbox oil sump, a scavenge pump (20) and a first duct (21/31) configured to retrieve oil from gear box oil sump and to convey the retrieved oil up to the oil storage area, and, a main pump (32) and a second duct (34/35) configured to convey oil from the storage oil area to lubricate the gears of the gearbox, and wherein said oil storage area is formed in the axle oil sump (see Figure, 11 and 12 connected by hole 36); wherein said scavenge pump conveys oil to lubricate movable parts in axle housing at a high delivery point (at 14) whose level position is higher than the level of oil in the axle oil sump, said high delivery point being configured so that the conveyed oil lubricates the movable part before falling in the axle oil tank; wherein the axle housing and the gearbox housing are contiguous (see Figure), the internal atmosphere of axle housing and the internal atmosphere of gear box housing being in gas communication (via 37); wherein the axle oil sump and the gearbox oil sump share a single oil filing input (not shown, but necessary for oil to be introduced to the system) at axle housing wherein said gearbox comprises a system (not shown, Column 2, line 62 describes shifting the transmission) configured to change the gear ratio between output gear wheel and input gear wheel; wherein the movable parts in axle housing comprises: a differential gear having a differential ring wheel at input (not shown, necessary component of a differential), a first output (not shown, necessary component of a differential) and a second output (not shown, necessary component of a differential), said differential ring wheel engaged with output gear wheel of said gearbox, a first shaft for a first wheel and a second shaft for a second wheel coupled respectively to first output and second output of said differential gear (a first and second shaft that distributes power to the vehicle wheels are necessary components of a differential); wherein said axle lubricating device and said gearbox lubricating device are deprived of an oil reservoir which is distinct from the axle oil sump and the gearbox oil sump; and a Vehicle (motor vehicle, see abstract) chosen among trucks, buses, or construction equipment (the motor vehicle can be considered construction equipment).
Schmitt does not disclose one or several electric motors, the least one input gearwheel, engaged with said electric motor.
Electric and hybrid electric vehicles are old and well known in the art.
Wang discloses an electric motor (15) engaged with an input gear wheel (28) of a transmission (11).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the device of Schmitt to have an electric motor, in order to reduce the consumption of fossil fuels.
Regarding claim 13, the combination of Schmitt and Wang disclose the powertrain assembly according to claim 1, wherein the scavenge pump conveys oil to lubricate movable parts of electric motor for example output shaft gear (the output of the motor interfaces with the input of the transmission, which is lubricated, and therefore the output of the motor would be lubricated) and/or bearing of the electric motor.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Wang as applied to claims 1-3 above, and further in view of Wiens et al. (US 2014/0366956 A1).
The combination of Schmitt and Wang disclose the claimed invention, including wherein the axle housing and the gearbox housing share a single breathing system (via 37). 
Schmitt and Wang lack the disclosure of a vent that would make the structure capable of the functional statement “configured to equilibrate the pressure of the internal atmosphere of axle housing and the pressure of the internal atmosphere of gear box housing with the pressure of an outside atmosphere.”
Wiens discloses a vent (50) of a gearbox (10) used to prevent pressure build up within the gearbox.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the powertrain assembly of the combination of Schmitt and Wang to have a vent, in order to prevent pressure build up in the reservoir, thereby allowing lubricant to properly flow between the powertrain components.

Claim(s) 6-7, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Wang as applied to claim 1 above, and further in view of Thaler (USPN 9,511,677).
The combination of Schmitt and Wang disclose the claimed invention except for wherein the lubricating system comprises an oil cooler configured to cool oil conveyed by first duct, or to cool oil conveyed by second duct; an oil filter configured to protect main pump, and possibly a by-pass valve configured to bypass said oil filter when said oil filter is clogged.
Thaler discloses an oil cooler (130) and oil filter (142) used in lubrication system of a powertrain.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the powertrain assembly of Schmitt and Wang to have an oil cooler and oil filter, in order to maintain the condition of, and increase the useful life of the lubricating oil. 

Claim(s) 10-11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Wang as applied to claim 1 above, and further in view of Kalns (USPN 4,296,650).
The combination of Schmitt and Wang disclose the claimed invention, except for wherein scavenge pump and/or main pump is driven by a shaft that receives power from axle's movable parts, or receives power from the gear box, or wherein the scavenge pump and/or main pump is an electrical pump
Both mechanically driven and electrically driven pumps are well known in the art, and the selection of such a pump suitable for a given intended use is within the level of ordinary skill in the art.
Kalns discusses the use of a conventional driven pump, which does not require electric power versus an electric motor driving a pump which can provide variable pressure independent of the rotational speed of the transmission (last paragraph of Column 6, beginning of column 7).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have the scavenge pump be either mechanically driven by the axel or gear box, or electrically driven, as the selection of a known type of oil pump suitable for an intended use is within the level of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658